In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐4264 
LARRY ALEXANDER, et al., 
                                               Claimants‐Appellants, 

                                  v. 

INGRAM BARGE COMPANY, 
                                                  Petitioner‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              Nos. 13 C 3453 — Amy J. St. Eve, Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 7, 2017 — DECIDED NOVEMBER 21, 2017 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  SYKES,  Circuit 
Judges. 
    WOOD, Chief Judge. At 5:33 in the evening on April 18, 2013, 
a 14‐barge tow pushed by the M/V Dale A. Heller was sucked 
into  a  powerful  cross‐current  and  broke  up.  Some  of  the 
barges  crashed  (or  allided,  as  mariners  would  say)  into  the 
Marseilles Dam; some sank; some were saved. The accident 
happened during record‐breaking rains and high water, and 
2                                                          No. 16‐4264 

a day later, the nearby town of Marseilles experienced signif‐
icant  flooding.  This  lawsuit,  brought  by  a  group  who  call 
themselves  the  Flood  Claimants,  represents  an  effort  to  fix 
blame for the allision and to recover for their flood damage. 
The Flood Claimants were stymied, however, when the dis‐
trict  court  ruled  that  the  United  States,  which  manages  the 
Dam through its Army Corps of Engineers, was immune from 
suit for its role in the allision, and that the Corps was solely 
responsible for the accident. The Flood Claimants believe that 
Ingram Barge, the company that owns and operates the Dale 
Heller, shares some of the blame because of its failure to follow 
certain  inland  navigation  rules  and  its  more  general  negli‐
gence. We conclude, however, that the facts found by the dis‐
trict  court  were  not  clearly  erroneous,  and  that  those  facts 
support  the  court’s  assignment  of  sole  responsibility  to  the 
Corps. 
                                    I 
   We have no need or desire to replicate the district court’s 
painstaking, minute‐by‐minute, account of the events leading 
up to the allision and its immediate aftermath. We commend 
that court’s opinion to those who are interested in the details. 
See  In  the  Matter  of  the  Complaint  of  Ingram  Barge  Co.,  219  F. 
Supp. 3d 749 (N.D. Ill. 2016). We offer here only the highlights 
that pertain to the arguments on appeal.  
     Geographically,  we  are  talking  about  a  stretch  of  the 
Illinois River that runs from the upriver town of Channahon, 
Illinois, down to the Marseilles Lock and Dam, just downriver 
from the town of Marseilles. The Illinois River is a tributary of 
the Mississippi River, which it joins at Grafton, Illinois, a short 
distance northwest of St. Louis, Missouri.  
No. 16‐4264                                                          3

     Downriver  from  Channahon,  which  is  about  50  miles 
southwest of Chicago, several points on the river play a part 
in  this  story.  Dresden  Island  lies  six  miles  downstream;  an‐
other 26 miles down, at River Mile 248.0, is Ballards Island. 
Next one comes to Gum Creek, and finally, at River Mile 247.1, 
is the Dam. The Lock is another 2.5 miles downriver. Vessels 
heading downstream must use the Marseilles Canal, which is 
on the left descending side of the river below the Dam. The 
area  between  the  Dam  and  Dresden  Island  is  known  as  the 
Marseilles Pool. The Corps regulates its depth by opening and 
closing  eight  large  gates,  called  tainter  gates,  at  the  Dam: 
higher openings correspond to a reduction in water level, and 
vice versa. The Dam’s total opening is expressed in gate‐feet, 
which is calculated by adding together the clearance between 
the  bottom  of  each  of  the  eight  gates  and  the  riverbed.  The 
town of Marseilles is on the right descending bank of the river.  
    On  April  16,  2013,  in  the  evening,  the  Dale  Heller  began 
heading downriver from Channahon with a 14‐barge tow. The 
weather forecast indicated that periods of heavy rainfall were 
expected  in  LaSalle  County,  where  Marseilles  is  located.  A 
hydrograph sent to Ingram’s shoreside personnel, as well as 
to the Captain of the Dale Heller, Charles White, showed that 
the river was expected to rise on April 17 to a crest of 11.3 feet, 
well  below flood  level, and then  recede. On  the morning  of 
April  17,  Captain  White  had  the  Dale  Heller  hold  up  at 
Ballards  Island,  in  the  hope  that  conditions  would  improve 
before he had to navigate past the Dam.  
   At that point, another actor entered the picture: the M/V 
Loyd  Murphy,  under  the  command  of  Captain  Anthony  Ice. 
The Loyd Murphy had just traversed northbound through the 
4                                                      No. 16‐4264 

Marseilles Canal and was heading upriver. Because of the se‐
vere weather conditions, Captain Ice radioed Captain White 
and asked if he could tie up at Ballards Island alongside the 
Dale Heller. The two agreed that this made sense, and so the 
Loyd  Murphy  (with  its  tow  of  15 barges)  shoved  in  with  the 
Dale  Heller.  The  barges  were  lashed  together  with  various 
head and stern lines. The resulting combination was huge: 29 
barges,  six  across  and  five  long,  which  measured  210  feet 
wide and 1,000 feet long.  
    Weather conditions, and thus river conditions, continued 
to deteriorate overnight. Around 10:00 p.m. the North Central 
River Forecast Center (a branch of the National Weather Ser‐
vice), which had been issuing increasingly gloomy forecasts, 
for the first time predicated that the river would reach flood 
stage  at  Marseilles.  By  the  morning  of  April  18,  Captains 
White and Ice were having trouble holding their position at 
Ballards Island, even though both towboats were using most 
of their power to stay in place. “Drift” (that is, floating debris 
of all sizes) was becoming a serious problem—one that poten‐
tially could take out a propeller, stop the engines of the tow‐
boat, and set the entire flotilla loose in the fast water. The fore‐
cast had worsened from moderate flooding to just below ma‐
jor  flooding.  The  captains  decided  to  try  to  reinforce  their 
mooring by strengthening the ties linking the barges and by 
tying the combined tow to some trees on the island. Later that 
day, however, the strength of the current ripped the trees out 
of the ground and the tow slipped a short distance downriver. 
The captains also called for and received assistance from sev‐
eral other  boats, including the Nancy S. and the M/V City of 
Ottawa.  
No. 16‐4264                                                             5

     With conditions so bad, the River Industry Action Com‐
mittee  and  the  Illinois  River  Carriers  Association  (IRCA) 
scheduled an emergency conference call to discuss the rapidly 
rising  Illinois  and  Mississippi  River  levels  and  to  come  up 
with a plan for, among others, the Dale Heller. The call took 
place at 2:00 p.m. on April 18; representatives from Ingram, 
the Corps, and the Coast Guard, among others, participated. 
Given the problems that Captains White and Ice were having 
staying in place at Ballards Island, the group decided that the 
best  option  was  for  the  Dam’s  lockmaster,  Corpsman  Larry 
Rodriguez, to lower the tainter gates so that each of the eight 
gates  would  leave  a  clearance  of  two  feet  between  the  river 
bottom and the bottom of the gate—in other words, 16 gate‐
feet—for  a  time  just  long  enough  to  permit  the  Dale  Heller 
safely to enter the Marseilles Canal. (There was some dispute 
in  the  district  court  over  the  question  whether  Rodriguez 
promised  to  lower  the  gates  by  16  feet  or  to  16  feet,  but  the 
district court resolved this in favor of the latter, and the Flood 
Claimants  do  not  contest  that  here.)  Lowering  the  gates 
would have several effects: it would reduce the outdraft (that 
is, the cross‐current pulling water toward the Dam) enough to 
permit safe passage; but at the same time, because the lower 
a  setting  is,  the  more  water  accumulates  in  the  Marseilles 
Pool,  the risk of flooding in the town would increase. At the 
time of the IRCA decision, the gate settings were quite high—
70 feet—and so the Corps’s commitment to lower them to 16 
feet represented a significant undertaking. 
    Another aspect of the IRCA plan was that several vessels, 
including  the  Loyd  Murphy,  the  City  of  Ottawa,  and  the  M/V 
Creve  Coeur,  would  help  the  Dale  Heller  flotilla  hug  the  left 
descending bank of the river and guide it into the Marseilles 
Canal.  Shortly  after  the  IRCA  call  ended,  the  captains  of 
6                                                        No. 16‐4264 

several of the affected vessels, including Captain White, met 
aboard the City of Ottawa to review their various roles in the 
maneuvers.  By  this  time  it  was  clear  that  they  were  facing 
record‐breaking  high  waters.  Captain  White  continued  to 
believe,  however,  that  if  Lockmaster  Rodriguez  played  his 
part and lowered the gates to 16 feet, he could get the tow into 
the canal.  
    At 5:02 p.m., Captain Ice relayed that the gates were “at 76 
right now, … going down to 55.” Captain White understood 
this  to  be  an  interim  report;  no  one  said  that  the  plan  had 
changed.  He  set  out  a  minute  later,  moving  slowly  because 
that  was  the  only way the  group of 4 vessels and  14 barges 
could stay coordinated. At 5:15 p.m., Captain Ice radioed that 
it was still possible to abort the plan (or, as he later put it, they 
were at the “whoa or go spot”), but that he saw no reason to 
do  so.  Two  minutes  later,  there  was  a  garbled  transmission 
from Captain Ice. He radioed that he was telling Rodriguez to 
“open  up  a  little  more”  because  some  flooding  in  the  town 
was starting to occur. Somehow the wrong words came out of 
his  mouth.  As  he  later  explained,  he  inadvertently  had  re‐
peated something that an observer from the Corps stationed 
on the Loyd Murphy, Jeff Griffin, had said. While Captain Ice 
did not actually make the call, Griffin did call Rodriguez to tell 
him to open the gates. After receiving Griffin’s call, Rodriguez 
chucked the entire plan out the window: he stopped lowering 
the gates and instead raised them all the way up to 88 feet. This 
action  intensified  the  cross‐current  elevenfold,  causing  the 
Dale Heller’s tow to break up, some barges to allide with the 
Dam, and some to sink. A picture of the resulting mess tells 
the story: 
 
No. 16‐4264                                                         7




                                                             
                                   
Kenneth  R.  Olson  &  Lois  Wright  Morton,  Runaway  Barges 
Damage Marseilles Lock and Dam during 2013 Flood on the Illinois 
River,  69  J.  SOIL  &  WATER  CONSERVATION  104A,  105A  (2014). 
The  Dale  Heller  itself  briefly  went  out  of  control  and  spun 
around  360  degrees,  nearly  capsizing.  Captain  White  man‐
aged to recover, however, and successfully brought to safety 
both the Dale Heller itself and, with the help of the other tow‐
boats, several of the barges in the flotilla. Some time later, the 
town  of  Marseilles  experienced  severe  flooding.  Over  two 
8                                                       No. 16‐4264 

hundred residents sustained damage to their property, as did 
an elementary school. 
                                  II 
   This suit began as a limitation action brought by Ingram 
under 46 U.S.C. §§ 30501, et seq., but it became more complex 
over time. At one point, it involved claims, cross‐claims, and 
counterclaims  among  the  Flood  Claimants,  Ingram,  the 
United States (on behalf of the Corps of Engineers), and In‐
land  Marine  Service  (the  owner  of  the  Loyd  Murphy).  The 
United  States  and  the  Corps  dropped  out  after  the  district 
court  ruled  that  the  United  States  was  entitled  to  sovereign 
immunity under  the  discretionary  function exception  to  the 
Federal Tort Claims Act, 28 U.S.C. § 2680(a). See also 33 U.S.C. 
§ 702c, ¶ 2. Other controversies were settled, leaving for trial 
only the Flood Claimants’ claims against Ingram. 
    For  purposes  of  case  management,  the  district  court 
divided the proceedings into three phases: (1) liability for the 
allision;  (2)  whether  the  allision  caused  the  flooding  in  the 
town;  and  (3)  damages.  It  held  a  ten‐day  bench  trial  on  the 
first question—whether anything Ingram did or anything for 
which  it  was  responsible  caused  the  allision.  In  a  127‐page 
opinion, it concluded that the answer was no, and that the sole 
proximate  cause  of  the  accident  was  the  negligence  of 
Lockmaster Rodriguez. It also held that Ingram was entitled 
to  exoneration  and  limitation  of  liability  under  46  U.S.C.  § 
30505. These findings rendered phases 2 and 3 unnecessary, 
and so the court entered final judgment in Ingram’s favor. 
   On appeal, the Flood Claimants focus on Ingram’s alleged 
violations of three Inland Navigation rules. If even one was 
violated,  they  argue,  the  district  court  should  have  applied 
No. 16‐4264                                                        9

the Pennsylvania Rule (announced in The Pennsylvania, 86 U.S. 
125 (1873)), which requires such a violator to show that its ac‐
tion could not have been a contributory cause of the accident. 
They also argue that Ingram knew enough about the allegedly 
negligent actions that it was not entitled to exoneration or lim‐
itation of liability. Although they say at the outset that they 
are largely satisfied with the district court’s findings of fact, 
they argue that some are clearly erroneous, and that the court 
failed to apply the facts properly to the regulations.  
                                III 
    The  Inland  Navigation  rules  on  which  the  Flood  Claim‐
ants rely are issued by the Department of Homeland Security 
(where the Coast Guard is now lodged). See 33 U.S.C. § 2071. 
The Claimants single out three rules that they contend Ingram 
violated: Rule 2, the Responsibility rule, 33 C.F.R. § 83.02; Rule 
5, the Lookout rule, 33 C.F.R. § 83.05; and Rule 7, the Risk of 
Collision rule, 33 C.F.R. § 83.07. The district court examined 
each  rule  against  the  backdrop  of  its  findings  of  fact  and 
found no violation. The Flood Claimants assert that the court 
committed  legal  error  in  some  of  its  interpretations  of  the 
rules, and clear error in its application of the law to the facts 
in other instances. 
   Rule 2, the Responsibility rule, reads as follows: 
          (a)  Nothing  in  these  Rules  shall  exonerate 
       any  vessel,  or  the  owner,  master,  or  crew 
       thereof, from the consequences of any neglect to 
       comply with these Rules or of the neglect of any 
       precaution which may be required by the ordi‐
       nary  practice  of  seamen,  or  by  the  special  cir‐
       cumstances of the case. 
10                                                     No. 16‐4264 

           (b) In construing and complying with these 
       Rules due regard shall be had to all dangers of 
       navigation and collision and to any special cir‐
       cumstances, including the limitations of the ves‐
       sels  involved,  which  may  make  a  departure 
       from these Rules necessary to avoid immediate 
       danger. 
33  C.F.R.  § 83.02.  The  Claimants  assert  that  the  planning 
behind the Dale Heller’s ill‐fated effort to reach the Marseilles 
Canal  was  “disjointed,  poorly  communicated,  and  poorly 
conceived.”  Indeed,  they  accuse  Ingram  of  behaving  in  a 
cavalier  fashion  about  the  whole  situation.  They  find  the 
IRCA  call  confused  and  unclear,  the  transit  planning 
inadequate,  and  the  arrangements  to  keep  lines  of 
communication  open  defective.  And  the  Captains’  meeting 
did nothing, in their view, to correct these deficiencies.  
    In addition to these problems, the Flood Claimants argue 
that there was no process to review or double‐check the plan; 
that the pilot of the Dale Heller, Ron Shrader, objected to the 
plan;  that  the  details  of  the  plan  were  never  committed  to 
writing; and that no one ever nailed down the critical question 
of  how  long  the  gates  were  to  remain  at  16  feet.  Taken  to‐
gether, they assert, these failings are so severe that the district 
court’s conclusion that Rule 2 was not violated cannot stand. 
    As Ingram points out, however, Rule 2 calls  for  prudent 
action  in  the  circumstances  faced  by  the  vessels.  Those  cir‐
cumstances, as of the afternoon of April 18, were fraught with 
danger. The combined flotilla of the Dale Heller and the Loyd 
Murphy  was  slipping  downriver  despite  the  use  of  the  full 
horsepower available to both vessels; the effort to secure the 
tows to Ballards Island had been thwarted when the force of 
No. 16‐4264                                                         11

the  current  literally  pulled  the  trees  out  of  the  ground;  and 
none of the options was risk‐free. The participants in the IRCA 
call  considered  the  possibilities  and  opted  for  the  best  plan 
possible. If it was  to  work, every  part of  the  plan had  to  be 
executed as well as possible.  
    The fact that the plan was not in writing meant nothing. 
As the district court found, “both maritime custom and pri‐
vate  arrangement  provided  Ingram  the  right  to  rely  on  the 
lockmaster’s representation that he would lower the gates to 
16 feet to allow the Dale Heller safe harbor in the Marseilles 
Canal.” Confirmation in writing made no sense in any event 
under the rapidly developing conditions the mariners faced. 
Nor  was  there  time  for  a  risk  assessment  any  more  formal 
than  the  one  the  IRCA  group  and  then  the  captains  under‐
took—the transit commenced only three hours after the IRCA 
call began. These were all experienced people, who were well 
aware of the risks from the outdraft, the lockmaster’s ability 
to raise and lower the tainter gates, and his control over the 
entry to the Canal. These findings were all well supported in 
the record. 
   The  court  also  found  that  the  group  made  adequate 
arrangements  for  communications  among  the  critical 
players—Captain White, the captains of the assist vessels, and 
the lockmaster. The Flood Claimants fault Captain White for 
not re‐confirming the lowering of the gates with Lockmaster 
Rodriguez  while  the  Dale  Heller was proceeding toward the 
mouth  of  the  Canal  with  its  tow,  but  at  the  time  he  had  no 
reason  to  think  this  was  necessary.  The  burden  was  on 
Rodriguez to alert the others that he had decided to change 
the gate settings, and Captain White was entitled to rely on 
that understanding. Obviously, with 20‐20 hindsight one can 
12                                                   No. 16‐4264 

say that additional checks might have helped. But Rule 2 does 
not punish failures to see into the future. And, depending on 
when  they  occurred,  additional  communications  might  not 
have helped. At some point—presumably the “whoa or go” 
moment Captain Ice mentioned—the Dale Heller and its tow 
of  14  barges  would  have  been  unable  to  do  anything  but 
continue downriver toward the Marseilles Canal.  
    We consider the question whether Inland Navigation Rule 
2 was violated to be one of fact: were the measures Ingram’s 
vessel took appropriate for purposes of this rule? The district 
court weighed the evidence and concluded that the Claimants 
failed to prove a violation of that rule. We see no clear error in 
that assessment. 
    Next we look at Rule 5, the Lookout rule, which reads as 
follows: 
       Every vessel shall at all times maintain a proper 
       look‐out by sight and hearing as well as by all 
       available  means  appropriate  in  the  prevailing 
       circumstances  and  conditions  so  as  to  make  a 
       full appraisal of the situation and of the risk of 
       collision. 
33 C.F.R. § 83.05. This appears to be the Flood Claimants’ prin‐
cipal argument, at least if number of pages in the brief is any 
measure. They assert that the district court committed legal 
error by finding (as they characterize it) that Rodriguez’s ver‐
bal  commitment  to  lower  the  tainter  gates  to  16  gate‐feet 
“eliminated  Ingram’s  obligation  to  maintain  a  proper  look‐
out.” If that were what the district court had said, we would 
indeed be concerned. But the court held no such thing. 
No. 16‐4264                                                      13

    Rule 5 does not demand that a vessel have a separate per‐
son whose sole responsibility is to serve as a lookout. Instead, 
according to testimony at the trial, a vessel captain can serve 
as the required lookout if he has a 360‐degree unobstructed 
view  during  transit.  As  the  Flood  Claimants  admit,  ample 
case law supports this proposition as well. See Marport, Inc. v. 
Stabbert & Associates, Inc., 771 F.2d 1216, 1218 (9th Cir. 1985) 
(discussing  the  “well‐settled”  rule  that  the  helmsman  may 
“serve  as  lookout  from  the  wheelhouse  of  a  tug”).  Captain 
White was aware of this rule and testified that he had the nec‐
essary unobstructed, 360‐degree view from the bridge. If that 
were not enough, the court noted, Pilot Shrader was in a po‐
sition  to  supplement  Captain  White’s  observations,  as  was 
Captain  Ice  in  the  Loyd  Murphy,  which  was  assisting  in  the 
transit operation.  
    The  Flood  Claimants  respond  that  the  record  demon‐
strates that no one on the Dale Heller’s bridge had a truly un‐
obstructed 360‐degree view, because the barges it was push‐
ing were covered, and so the water ahead of the tow (some 
1,000 feet, it appears) was not visible. Only a person stationed 
at the front of the lead barge or on one of the assist boats could 
have alerted the captain to the moment when the tow hit the 
outdraft.  Such  a  person,  they  argue,  would  also  have  seen 
how  high  the  gates  were  after  Rodriguez  raised  them  to  88 
feet; the Claimants assert that the gates were literally out of 
the water at that point and their height was unmistakable. 
    Once again, the Claimants’ argument fails to take the en‐
tire record into account. Captain White, assisted by his pilot 
and the other vessels, was able to keep an adequate lookout. 
And he knew just where the greatest risk of outdraft was lo‐
cated—approximately 200 to 300 feet from the dam. Outdraft, 
14                                                    No. 16‐4264 

he explained, is ubiquitous on the Illinois River: it is present 
“[n]ot only just [at] this lock, but every lock.” The critical fact 
had nothing to do with his lookout; it was instead that he was 
proceeding on the understanding that the outdraft would cor‐
respond to 16 gate‐feet, whereas in reality he was moving into 
an outdraft at least 11 times stronger, associated with 88 gate‐
feet. 
    The district court rejected, as a matter of fact, the Claim‐
ants’ hypothesis that a proper lookout would have seen that 
the gates were entirely out of the water. Testimony in the rec‐
ord indicated that upriver mariners cannot see the gate setting 
at the Marseilles Dam,  at least  with any precision.  In  broad 
terms, mariners can tell if the gates are wide open, or largely 
closed.  Nevertheless,  after  reviewing  the  photographic  evi‐
dence, the court concluded that the position of the gates was 
not plain. It also commented that  
       [T]he  visibility  of  an  88‐foot  gate  setting  by 
       5:27PM  does  not  tell  the  Court  that—with  a 
       proper lookout—a prudent mariner would have 
       stopped the transit minutes before, having de‐
       cided that the lockhouse could not get back to a 
       16‐foot gate setting in time for the tow to avoid 
       a powerful outdraft. 
These  findings  are  supported  by  the  record  and  are  not 
tainted by any legal error. We thus conclude that the district 
court’s analysis of Inland Navigation Rule 5 was sound. 
  Finally,  we  consider  Rule  7,  the  Risk  of  Collision  rule, 
which in pertinent part says: 
          (a) Every vessel shall use all available means 
       appropriate to the prevailing circumstances and 
No. 16‐4264                                                        15

       conditions to determine if risk of collision exists. 
       If there is any doubt such risk shall be deemed 
       to exist. 
           * * *  
            (c) Assumptions shall not be made on the ba‐
       sis  of  scanty  information,  especially  scanty  ra‐
       dar information. 
33 C.F.R. § 83.07. 
    The Claimants’ arguments with respect to Rule 7 largely 
repeat  the  points  they  make  with  respect  to  Rules  2  and  5. 
Once  again,  they  contend  that  Captain  White  and  Pilot 
Shrader violated the rule (this time Rule 7) by failing to speak 
up  when  they  realized  that  the  transit  was  not  going  as 
planned. The captain  should have realized, they argue, that 
the plan to lower the gates to 16 feet had been scrapped or at 
least  had  run  into  trouble.  They  criticize  Captain  White  for 
thinking,  at  5:02  p.m.,  that  Captain  Ice’s  statement  that  the 
gates were “going down to 55” was a progress report, not a 
statement that 16 gate‐feet was no longer the goal. Worse, at 
5:16 p.m. when Captain Ice radioed that he was “telling [the 
lockmaster] to open up a little bit more gate because they’re 
starting to flood up into them houses already,” Captain White 
responded,  “Okay.”  At  that  point,  the  Claimants  insist, 
Captain  White  should  have  checked  back  with  Lockmaster 
Rodriguez to find out what was happening. Rule 7 imposes a 
duty to take all steps to determine if a risk of collision exists. 
One  easy  such  step,  Claimants  argue,  would  have  been  to 
check  with  the  Lockmaster.  Claimants  conclude  that  his 
failure  to  do  so  was  based  on  nothing  more  than  an 
assumption, and such an action is forbidden by Rule 7. 
16                                                      No. 16‐4264 

    The Claimants point to three transmissions in support of 
this argument: one at 4:23 p.m., one at 5:02 p.m., and one at 
5:17 p.m. The first of these, from Captain Slack of the City of 
Ottawa, informed Captain White that “it takes them 4 minutes 
to shut the gates and 4 minutes to open them. So, they, they’re 
going to shut four on the, the uh, left side and that’s all.” Pilot 
Shrader heard this and understood it to be a statement about 
the time it would take to move the tainter gates to 16 gate‐feet. 
In fact, this was wrong: the gates move at the rate of one foot 
per minute, but there is no evidence that any of the river mar‐
iners  knew  this.  Under  the  circumstances,  the  court  found 
nothing unreasonable about the Dale Heller’s lack of a reaction 
to this transmission. 
    We  already  have  discussed  the  5:02  p.m.  transmission, 
known  to  the  parties  here  as  the  “76‐to‐55”  message. 
Although  a  stranger  to  the  situation  might  see  this  as 
ambiguous,  Captain  White  had  no  reason  to  think  that  the 
IRCA plan, as confirmed at the captains’ meeting, was not in 
place. A change from a 16‐foot gate to a 55‐foot gate would 
have been enormous, and he had no reason to think that such 
a  significant  change  would  be  made  without  anyone’s 
informing  him.  Tellingly,  Captain  White  was  uncomfortable 
with a gate setting of only 23 feet, which first prompted him 
to  hold  at  Ballards  Island  on  April  17.  The  court  found  his 
reliance on the earlier plan to be reasonable. That finding is 
not clearly erroneous. 
    Finally, while the 5:17 p.m. “open more gate” transmission 
from Captain Ice to Captain White is certainly troublesome, 
the court discussed it in detail earlier in its opinion. Captain 
Ice explained it this way:  
No. 16‐4264                                                         17

       Prior to that transmission—that was actually a 
       mix‐up in my words—Captain Charlie [White] 
       had  said  to  me,  I’m  starting  to  get  aground  or 
       I’m starting to suck down, as he’s trying to come 
       ahead on it. And I was getting ready to tell him, 
       I’m  going  to  pull  your  stern  out,  and  just  as  I 
       grabbed the radio, Jeff [Griffin] [a crane opera‐
       tor  for  the  Corps  who  was  working  as  an  ob‐
       server]  said,  hey,  they’re  flooding  the  houses; 
       I’m telling them to open up dam. And I just in‐
       stantly repeated what he said rather than finish‐
       ing my transmission. 
The  district  court  credited  this  explanation.  Importantly,  it 
also  found  that  neither  a  towboat  operator  such  as  Captain 
Ice, nor a crane operator for the Corps, had the authority to 
instruct the Lockmaster to take any actions. The Lockmaster 
had the exclusive authority and duty to operate the gates and 
to manage all traffic through the canal. 33 C.F.R. § 207.300(a). 
Just as Rodriguez’s regulatory authority supports the district 
court’s  conclusion  that  his  actions  were  the  sole  proximate 
cause of the allusion, it suggests that Captain White did not 
violate Rule 7 by continuing after the “open more gate” trans‐
mission.  He  reasonably—although  erroneously,  as  it  turned 
out—relied  on  Rodriguez  prudently  to  exercise  his  sole  au‐
thority over the gates and passage through the canal. In addi‐
tion,  the  court’s  review  of  other  evidence,  including  photo‐
graphs, convinced it that there was no flooding at that point 
to be observed. 
   Taking  all  the  facts  into  account,  the  district  court  con‐
cluded that the Claimants also failed to establish a violation 
18                                                       No. 16‐4264 

of Inland Navigation Rule 7. We find no clear error in the fac‐
tual finding that Ingram, and its vessel the Dale Heller, were 
not at fault for failing to question, mid‐transit, whether every‐
one was still following the IRCA plan. 
    The Flood Claimants’ failure to demonstrate a violation of 
any  Rule  of  Inland  Navigation  means  that  the  Pennsylvania 
rule does not come into play. That rule, which the Claimants 
raised for the first time in their post‐argument briefing at the 
district court, addresses the finding of fault when a regulatory 
violation has been shown: 
       But when, as in this case, a ship at the time of a 
       collision is in actual violation of a statutory rule 
       intended to prevent collisions, it is no more than 
       a  reasonable  presumption  that  the  fault,  if  not 
       the sole cause, was at least a contributory cause 
       of the disaster. In such a case the burden rests 
       upon  the  ship  of  showing  not  merely  that  her 
       fault might not have been one of the causes, or 
       that  it  probably  was  not,  but  that  it  could  not 
       have been. 
The Pennsylvania, 86 U.S. at 136 (1873). This shifts the burden 
of proof from the claimant to the shipowner, and it requires 
the  shipowner  to  rule  out  all  possibility  that  the  regulatory 
violation contributed to the accident. But that onerous burden 
does not arise unless the predicate violations are proven, and 
they were not in this case. The Pennsylvania rule is thus of no 
help to the Flood Claimants. 
   Our  conclusions  with  respect  to  the  Inland  Navigation 
Rules  make  it  unnecessary  for  us  to  address  Ingram’s 
entitlement  to  exoneration  and  limitation  of  liability  under 
No. 16‐4264                                                         19

the Limitation Act, 46 U.S.C. § 30501, et seq. We thus have no 
comment on this part of the district court’s opinion. 
                                    IV 
    The  flooding  that  struck  Marseilles  in  April  2013  was 
terrible. It caused millions of dollars of damage to individual 
property  owners,  the  City  itself,  and  an  elementary  school. 
Whether the barge accident we have been discussing caused 
some or all of that flooding is an issue the district court did 
not reach, because it found that the accident itself was solely 
caused  by  the  Army  Corps  of  Engineers’  Lockmaster 
Rodriguez. Because of the discretionary function exception to 
the  Federal  Tort  Claims  Act,  the  Corps  cannot  be  sued  for 
Rodriguez’s  actions,  however  negligent  or  inexplicable  they 
may have been. The court’s finding that Rodriguez was solely 
responsible  is,  like  its  other  findings  of  fact  in  this  case, 
supported by the record and not clearly erroneous. We thus 
AFFIRM the judgment of the district court.